Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00666-CV

                                       Rebecca Jo STEVENS,
                                             Appellant

                                                  v.

  Joseph “Harry” SHAFFIELD, III, and Jane Holinka, as Attorney-in-Fact for Joseph “Harry”
                                     Shaffield, III,
                                       Appellees

                    From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 17-553
                             Honorable Bill R. Palmer, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 21, 2018

DISMISSED

           Appellant has filed a motion to dismiss this appeal. We grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d)

(“Absent agreement of the parties, the court will tax costs against the appellant.”).

                                                   PER CURIAM